Citation Nr: 9917390	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  91-48 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
July 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In July 1996, the Board denied the veteran's claims for 
increased ratings for right knee and ankle disabilities, and 
remanded claims for entitlement to an increased rating for 
asthma and for entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
veteran thereafter withdrew his appeal with respect to his 
asthma, and in October 1997 the Board remanded the remaining 
issue on appeal, listed on the title page of this action, for 
further development.  The case was returned to the Board in 
May 1999.

The Board notes that the veteran, in a statement received in 
June 1998, raised the issues of entitlement to increased 
ratings for right knee and ankle disabilities, and for 
asthma.  These matters are therefore referred to the RO for 
appropriate consideration.  


FINDING OF FACT

A June 1998 letter from the veteran indicates his desire to 
withdraw his appeal with respect to entitlement to a total 
rating based on unemployability due to service-connected 
disabilities. 


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  38 
C.F.R. § 20.204.

As noted in the Introduction, the only issue currently before 
the Board is entitlement to a total rating based on 
unemployability due to service-connected disabilities.  In 
June 1998 the veteran submitted a signed statement in which 
he asserted that he was not seeking entitlement to a total 
rating based on unemployability, but rather was seeking 
increased evaluations for his service-connected disabilities; 
no further written communication has been received from the 
veteran.  Therefore, the Board has concluded that the veteran 
has withdrawn his appeal.  Although the veteran's 
representative subsequently submitted a VA Form 1-646, 
Statement of Accredited Representation in Appealed Case, in 
May 1999 on the issue listed on the title page of this 
action, it appears that the representative was not aware of 
the fact that the veteran had already withdrawn his appeal.  
The representative did not request that his May 1999 
statement be accepted as a new substantive appeal.  

In a case such as this, where the veteran has withdrawn his 
appeal, a dismissal of the veteran's appeal is appropriate. 


ORDER

The appeal is dismissed.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

